
	

114 HRES 416 IH: Expressing the sense of the House of Representatives recognizing community water fluoridation as one of the great public health initiatives on its 70th anniversary.
U.S. House of Representatives
2015-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 416
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2015
			Mr. Simpson (for himself, Mr. Cole, Mr. Roe of Tennessee, Mr. Gosar, Ms. Speier, Mr. Babin, Mr. Burgess, and Mr. Harper) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing the sense of the House of Representatives recognizing community water fluoridation as
			 one of the great public health initiatives on its 70th anniversary.
	
	
 Whereas fluoridation of community water supplies is the single most effective public health measure to prevent tooth decay;
 Whereas the Centers for Disease Control and Prevention has proclaimed community water fluoridation as one of ten great public health achievements of the 20th century; and
 Whereas studies prove water fluoridation continues to be effective in reducing dental decay by at least 25 percent in children and adults, even in the of era widespread availability of fluoride from other sources, such as fluoride toothpaste: Now, therefore, be it
	
 That the House of Representatives recognizes community water fluoridation as a vitally important public health initiative on its 70th anniversary.
		
